DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on November 5, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 6, 8-11, 13-18, 20, and 21 as well as the cancelation of claims 5, 12, and 19.  New claims 22-24 have been added.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Emily F. Harmon on Wednesday November 17, 2021.
The application has been amended as follows: 
Replace claims 1, 8, and 15:

1. (Currently Amended) A computer-implemented method for generating a standard customer profile in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 

generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises: 
providing the determined distributions as a goal, performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, in each iteration: 
conducting an action including a plurality of simulated transactions, 
comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback for determining the next action; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processor, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and 
distributing the detection model to each of the computing devices over the network.

8. (Currently Amended) An abstraction system comprising a processing device and a memory comprising instructions which are executed by the processing device for generating a standard customer profile in a data processing system configured to: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; 
generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises: 
providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 

comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback for determining the next action; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processor, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and 
distributing the detection model to each of the computing devices over the network.

15. (Currently Amended) A computer program product comprising software that when executed by a processor performs a method comprising: 
receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; 
generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 

providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 
conducting an action including a plurality of simulated transactions, 
comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback for determining the next action; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processing device, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and 
distributing the detection model to each of the computing devices over the network.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; 
generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises: 
providing the determined distributions as a goal, performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, in each iteration: 
conducting an action including a plurality of simulated transactions, 
comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback for determining the next action; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processor, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and 
distributing the detection model to each of the computing devices over the network.”, nor would it have been obvious to one of skill in the art to do so.
Claims 2-4, 6-7, and 22 are also allowed as being dependent on claim 1. 

Regarding claim 8, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; 
generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises: 
providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 
conducting an action including a plurality of simulated transactions, 
comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback for determining the next action; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processor, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and 
distributing the detection model to each of the computing devices over the network.”, nor would it have been obvious to one of skill in the art to do so.
Claims 9-11, 13-14 and 23 are also allowed as being dependent on claim 8. 

Regarding claim 15, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “receiving customer data from a plurality of computing devices over a network, the customer data including information for a plurality of customers to a plurality of entities; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers; 
determining, by the processing device, a data distribution for each of the plurality of features in common present in the cluster; 
generating, by the processing device, a plurality of artificial profiles by combining randomly selected information from real customer profile data including address, first name, second name, phone number, email address, credit score, and wage; 
providing the plurality of artificial customer profiles to a cognitive system for generating simulated transaction data based on the standard customer; 
generating, by the cognitive system, simulated transaction data in imitation of real transaction data through a reinforcement learning model, wherein the simulated transaction data cannot be traced to the customer data, wherein generating the simulated transaction data further comprises: 
providing the determined distributions as a goal, 
performing a plurality of iterations to generated simulated transaction data, wherein the plurality of iterations is performed until a degree of similarity of the simulated transaction data relative to the determined data distributions is higher than a first predefined threshold, 
in each iteration: 
conducting an action including a plurality of simulated transactions, 
comparing the action with the goal, 
providing a feedback associated with the action based on a degree of similarity relative to the goal, and 
adjusting a policy based on the feedback for determining the next action; 
generating, by the cognitive system, synthetic customer data by combining one of the plurality of artificial customer profiles with the simulated transaction data; 
generating, by the processing device, a detection model for detecting activity based on the synthetic transaction data; 
training, by the processing device, the detection model for identifying an abnormal customer behavior, using the synthetic customer data; and 
distributing the detection model to each of the computing devices over the network.”, nor would it have been obvious to one of skill in the art to do so.
Claims16-18, 20-21, and 24 are also allowed as being dependent on claim 15. 

Response to Arguments
Applicant’s arguments, see remarks, filed 11/05/2021, with respect to claims 1-4, 6-11, 13-18, and 20-24 have been fully considered and are persuasive.  The claim amendments to at least independent claims 1, 8, and 15 overcome the rejection under Obviousness-type Double Patenting.  The amendments also overcome the rejection under 35 U.S.C. § 101.  The rejection under 35 U.S.C. § 103 is hereby withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           December 7, 2021